DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated December 10, 2020, has been entered. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-11, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over KR20090008099 (“You”; see English-language machine translation, 6 pages).
Considering Claims 1, 3, 8, 16, and 17: You teaches an example composition that contains 25% of a mixture of the aliphatic polyesters PLA and PBS, 60% corn starch, 2.0% of the plasticizer sorbitol, 2.4% glycerol monostearate (i.e., GMS), and 10.6% other additives.  (You, 6, Example 4).  The mixture of polyesters in the example composition contains 10% PLA and 15% PBS, with respect to the total amount of the composition.  (Id.).  
The mixture of polyesters in the composition of You reads on component (A) of claim 1.  The PBS in the composition of You reads on component (A1) of claim 1.  The PLA in the composition of You reads on component (A2) of claim 1.  The corn starch in the composition of You reads on component (B) of claim 1.  The sorbitol in the composition of You reads on component (C) of claims 1, 8, and 16.  The GMS in the composition of You reads on component (D) of claims 1 and 3.
You teaches that the composition is used for film molding.  (Id. 3, lines 1-4).
You teaches that the GMS and the sorbitol are both plasticizers in the composition and that these two plasticizer and the plasticizer glycerin can be used alone or in combination in an amount between 0.3 and 30% by weight and preferably 0.5 to 20% by weight.  (Id. 4, lines 5-7).
The amount of GMS in the example composition of You does not fall within the range for the amount of component (D) recited by claims 1 and 17.  However, the range of 0.3 to 30% plasticizer taught generally by You overlaps with the claimed ranges of 0.3 to 1.3 (claim 1) and 0.65 to 1.25 (claim 17) parts of component (D) relative to the combined amount of aliphatic polyester component (A), starch component (B), and plasticizer component (C).  In the example composition of You, one of ordinary skill in the art would have a reasonable expectation of success in adjusting the proportions of the GMS (at 2.4%) and sorbitol (at 2.0%) while maintaining a constant total amount of plasticizer because You teaches that the plasticizers can be used in combination.  (Id. 4, lines 5-7).  One of ordinary skill in the art would also have a reasonable expectation of success in varying the total amount of plasticizer within the lower region of the Id. 5, Example 1, 2.18% total amount of plasticizer; Examples 2 and 3, 2.36% total amount of plasticizer).  You is analogous art because it is directed to the same field of endeavor as the claimed invention, namely moldable starch polymer compositions.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by You for the amount of the GMS plasticizer that overlaps with the claimed range in the amount of component (D), and the motivation to have done so would have been, as You suggests, that the overlapping portion is a suitable and effective range for the amount of a GMS in the composition of You.  (You, 4, lines 5-7).
Considering Claims 6 and 7: You teaches generally that the starch is used preferably in an amount between 10 to 80%, the aliphatic polyester preferably 5 to 50%, and the plasticizer preferably 0.5 to 20%.  (You, 3-4).  These broad ranges taught by You substantially overlap with the broad ranges recited for the amounts of the components recited by claims 6 and 7.
Considering Claims 9, 18, and 19: You is silent as to the morphology and drawing speed properties recited by claims 9, 18, and 19.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a composition having the claimed components exhibits the properties recited by claims 9, 18, and 19.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the morphology of claim 9 and the drawing speech of claims 18 and 19, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 10: You is silent as to the melt flow index of the mixture of PBS and PLA under the conditions recited by claim 10.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing a mixture of aliphatic polyesters that corresponds to the claimed mixture of polyesters.  According to the original disclosure, a polyester mixture having the claimed components A1 and A2 in the claimed proportions achieves the melt flow index of claim 10.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the melt flow index of claim 10, would necessarily flow from a composition containing the claimed aliphatic polyester components.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 11: You teaches that the example composition is formed into pellets.  (You, 5).
Claims 1, 3, 6-11, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over KR20090008099 (“You”; see English-language machine translation, 6 pages) in view of WO 2008/014573 (“Khemani”).
Considering Claims 1, 3, 8, 16, and 17: You teaches an example composition that contains 25% of a mixture of the aliphatic polyesters PLA and PBS, 60% corn starch, 2.0% of the plasticizer sorbitol, 2.4% glycerol monostearate (i.e., GMS), and 10.6% other additives.  (You, 6, Example 4).  The mixture of polyesters in the example composition contains 10% PLA and 15% PBS, with respect to the total amount of the composition.  (Id.).  

You teaches that the composition is used for film molding.  (Id. 3, lines 1-4).
You teaches that the GMS and the sorbitol are both plasticizers in the composition and that these two plasticizer and the plasticizer glycerin can be used alone or in combination in an amount between 0.3 and 30% by weight and preferably 0.5 to 20% by weight.  (Id. 4, lines 5-7).
The amount of GMS in the example composition of You does not fall within the range for the amount of component (D) recited by claims 1 and 17.  However, Khemani teaches that in moldable polymer compositions containing starch it is advantageous to use 1 to 1.5% GMS because it has a defoaming effect, anti-retrodegradation effects on the starch, stabilizes the mechanical properties, and increases homogeneity.  (Khemani, 11, lines 17-20; Abstract; 2, 2, line 27, to 3, line 19).  The amount of GMS suggested by Khemani substantially overlaps with the ranges recited by claims 1 and 17 and falls within the broader range suggested by You.  You and Khemani are analogous art because they are directed to the same field of endeavor as the claimed invention, namely moldable starch polymer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed amount of GMS in the composition of You, and the motivation to have done so would have been, as Khemani suggests, that this amount of GMS in a moldable polymer composition containing starch has a defoaming effect, anti-retrodegradation effects on the starch, stabilizes the mechanical properties, and increases homogeneity.  (Id. 11, lines 17-20).
Considering Claims 6 and 7: You teaches generally that the starch is used preferably in an amount between 10 to 80%, the aliphatic polyester preferably 5 to 50%, and the plasticizer preferably 0.5 to 20%.  (You, 3-4).  These broad ranges taught by You 
Considering Claims 9, 18, and 19: You is silent as to the morphology and drawing speed properties recited by claims 9, 18, and 19.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a composition having the claimed components exhibits the properties recited by claims 9, 18, and 19.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the morphology of claim 9 and the drawing speech of claims 18 and 19, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 10: You is silent as to the melt flow index of the mixture of PBS and PLA under the conditions recited by claim 10.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing a mixture of aliphatic polyesters that corresponds to the claimed mixture of polyesters.  According to the original disclosure, a polyester mixture having the claimed components A1 and A2 in the claimed proportions achieves the melt flow index of claim 10.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the melt flow index of claim 10, would necessarily flow from a composition containing the claimed aliphatic polyester components.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 11: You teaches that the example composition is formed into pellets.  (You, 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal 
Claims 1, 3, 6-11, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Pat. 10,822,491 in view of    WO 2008/014573 (“Khemani”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 14 of the ’491 patent teach a composition comprising an aliphatic polyester corresponding to component (A1) of present claim 1, polylactic acid corresponding to component (A2) of present claim 1, starch, and a starch plasticizer.  Claim 4 of the ’491 patent teaches that the composition contains a fatty acid monoester of glycerol.
	The claims of the ’491 patent do not teach that the fatty acid has at least 12 carbon atoms and are silent as to the content of the fatty acid monoester of glycerol.  However, Khemani teaches that in moldable polymer compositions containing starch it is advantageous to use 1 to 1.5% of glycerol monostearate (i.e., GMS) because it has a defoaming effect, anti-retrodegradation effects on the starch, stabilizes the mechanical properties, and increases homogeneity.  (Khemani, 11, lines 17-20; Abstract; 2, 2, line 27, to 3, line 19).  The amount of GMS suggested by Khemani substantially overlaps with the range recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have used the claimed amount of GMS in the composition taught by the claims of the ’491 patent, and the motivation to have done so would have been, as Khemani suggests, that this amount of GMS in a moldable polymer composition containing starch has a defoaming effect, anti-retrodegradation effects on the starch, stabilizes the mechanical properties, and increases homogeneity.  (Id. 11, lines 17-20).
Considering Claims 3, 6-11, and 16-19: The claims of the ’491 patent and Khemani teach or suggest the limitations of present dependent claims 3, 6-11, and 16-19.

Claims 1, 3, 6-11, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/527,308 (claim set dated June 5, 2020) in view of in view of          WO 2008/014573 (“Khemani”).
Considering Claims 1: Claims 1 and 9 of the ’308 application teach a composition comprising an aliphatic polyester corresponding to component (A1) of present claim 1, polylactic acid corresponding to component (A2) of present claim 1, starch, and a starch plasticizer.  Claim 7 of the ’308 application teaches that the composition contains glyceryl monostearate.
	The claims of the ’308 application are silent as to the content of the glyceryl monostearate recited by claim 7 of the ’308 application.  However, Khemani teaches that in moldable polymer compositions containing starch it is advantageous to use 1 to 1.5% of glycerol monostearate (i.e., GMS) because it has a defoaming effect, anti-retrodegradation effects on the starch, stabilizes the mechanical properties, and increases homogeneity.  (Khemani, 11, lines 17-20; Abstract; 2, 2, line 27, to 3, line 19).  The amount of GMS suggested by Khemani substantially overlaps with the range recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have used the claimed amount of GMS in the composition taught by the claims of the ’308 application, and the motivation to have done so would have been, as Khemani suggests, that this amount of GMS in a moldable polymer composition containing starch has a defoaming effect, anti-retrodegradation effects on the starch, stabilizes the mechanical properties, and increases homogeneity.  (Id. 11, lines 17-20).
Considering Claims 3, 6-11, and 16-19: The claims of the ’308 application and Khemani teach or suggest the limitations of present dependent claims 3, 6-11, and 16-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated December 10, 2020, have been fully considered, and the examiner responds as follows.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767